Citation Nr: 1734923	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-37 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include unspecified posttraumatic stress disorder (PTSD), depressive disorder, depressive disorder NOS, with mild anxiety, and panic disorder without agoraphobia. 

2.  Entitlement to service connection for chronic gastritis. 

3.  Entitlement to service connection for high blood pressure. 

4.  Entitlement to service connection for hyperlipidemia.


ATTORNEY FOR THE BOARD
	
J.L. Reid, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 1965 to September 1965, and from April 1967 to January 1969, including active service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Board notes that the Veteran originally filed a claim for service connection for posttraumatic stress disorder (PTSD).  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects a diagnosis of depressive disorder, NOS; depressive disorder with mild anxiety; unspecified depressive disorder; and panic disorder without agoraphobia, rather than PTSD, the Board has amended the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, unspecified depressive disorder, depressive disorder NOS, with mild anxiety, and panic disorder without agoraphobia.

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

VA medical records are deemed in the constructive possession of the agency even if not associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The first available VA treatment record associated with the claims folder, dated March 9, 2001, is entitled "PRIMARY CARE FOLLOW UP NOTE" thus suggesting earlier VA treatment records.  There is no clarification of record as to when the Veteran first began VA treatment.  As such, the appeal is remanded to obtain possible outstanding VA treatment records.

The Veteran holds a diagnosis of hypertension and, as a result of his service in the Republic of Vietnam during the Vietnam Era, is presumed to have been exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(i).  The Board notes that a report from The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  A more recent study, on a study cohort of Army Chemical Corp Veterans who likely had above average exposure, found an association between hypertension and herbicide exposure.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp. 

As such, the Board finds that the Veteran has satisfied the requirements under 38 C.F.R. § 3.159(c)(4)(i) for obtaining a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one).

The Board next notes that the Veteran was afforded VA examination in May 2017 for the purposes of determining his current psychiatric diagnosis and the relationship of such diagnosis to service.  The examiner diagnosed unspecified depressive disorder, and found that such disorder was not related to service.  As part of the reasoning, the examiner stated that the Veteran had no formal psychiatric treatment until 2015.  However, the record reflects a diagnosis of panic disorder with agoraphobia as early as October 2008, a diagnosis of depressive disorder with mild anxiety in December 2008 and PTSD in September 2010.  As the factual basis for the opinion is not accurate, this examination report must be returned as inadequate for rating purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has reduced probative value).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Document for the record when the Veteran first began VA treatment and associate all available VA treatment records with the claims folder.

2.  After records development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims folder contents must be made available for review.  Following examination and review of the record, the examiner is requested to provide opinion on the following:

   a) Is it at least as likely as not (at least 50 percent probability) that the Veteran's hypertension had its onset in service or is otherwise attributed to his period of service;

   b) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was caused by or is otherwise attributed to his exposure to Agent Orange during service;

   c) Is it at least as likely as not that the Veteran's hypertension is caused by or has been aggravated beyond the normal progress of the disorder by his service-connected diabetes.

In so deciding, the examiner is requested to discuss the medical standard for diagnosing hypertension and the medical significance, if any, of any elevated blood pressure readings in service.  The examiner is also requested to review any relevant studies regarding a potential relationship between hypertension and an herbicide agent and/or diabetes mellitus, including http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

3.  Thereafter, return the claims folder to the May 2017 VA psychiatric examiner for an addendum opinion.  If the examiner is unavailable, forward the claims folder to a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.

   a) Identify all current acquired psychiatric disorder(s) that have been present since service under DSM-V criteria, including consideration of the diagnoses of PTSD, panic disorder with agorapohobia, depressive disorder with mild anxiety, mental depression and unspecified depressive disorder.  The examiner is requested to opine whether each of these prior diagnoses was proper and currently asymptomatic, or a misdiagnosis.
   
   b) If PTSD is diagnosed at any time since service, the examiner should comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

   c) For any other acquired psychiatric disorder diagnosed since service even if currently asymptomatic, opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion, including his September 2010 
private examiner diagnosing PTSD due to service events and the February 2011 PTSD examination report wherein the Veteran reported the onset of symptoms after his return from Vietnam.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.  The examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's belief that his symptoms of sleep difficulty, irritability episodes, concentration difficulties and sadness since service represent the onset of his currently diagnosed psychiatric disorder(s). 

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

